Citation Nr: 1401347	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  96-46 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to November 1982. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded the case for further development in November 2005.  That development was completed, and the case was returned to the Board for appellate review.

The Board subsequently issued a decision in March 2011 in which the claim for entitlement to service connection for multiple sclerosis was denied.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2011 Order, the Court vacated the March 2011 Board decision denying service connection for multiple sclerosis and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board then issued another decision in April 2012 in which it again denied service connection for multiple sclerosis.  The Veteran also appealed that decision to the Court, and in August 2013 memorandum decision, the Court remanded vacated the Board's April 2012 decision and remanded the issue of entitlement to service connection for multiple sclerosis.

The Board notes that it also remanded the issues of entitlement to service connection for a cervical spine disability and Brown-Sequard syndrome in April 2012.  However, as those matters have not yet been readjudicated by the RO, they are not currently before the Board for appellate review at this time.

A review of the Virtual VA claims file shows that it contains only evidence that is duplicative of that in the paper claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System electronic file contains no evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Based on the Court's August 2013 memorandum decision, the Board finds that this matter must be remanded to obtain a medical opinion, to contact his former employer for clarification as to when he began noticing the Veteran's symptomatology, and to obtain any available MRIs from 1993 or 1994.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify where MRIs were obtained in 1993 or 1994.  After securing any necessary authorization, the RO should request any identified MRI reports.  All efforts to obtain such records should be documented in the claims file.

2.  The RO should request clarification from the Veteran's former employer, J.T.S. (initials used to protect privacy), who provided a December 2005 written statement concerning the onset of the Veteran's symptoms.  He should be asked to clarify when he first noticed the Veteran demonstrating the episodes of attacks that he now realizes were due to multiple sclerosis.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination in connection with his claim for service connection for multiple sclerosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and a copy of pages from the Merck Manual.  The Board notes that the article from the Merck Manual indicates that the age of onset for MS is generally 20 to 40.  The Veteran entered service in March 1968 at age 18 and turned 40 years old in June 1989, prior to the expiration of the seven-year presumptive period after separation.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  Likewise, the Veteran's family members and former employer are competent to attest to symptoms and manifestations they observed in the Veteran.  If there is a medical basis to support or doubt the history provided by the appellant or other laypersons, the examiner should provide a fully reasoned explanation.

The examiner should then render an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis manifested in service or within seven years thereafter.  The Veteran separated from service on November 9, 1982.  Therefore, the issue is whether the disorder manifested at any time up to and including November 9, 1989.  In rendering this opinion, the examiner should address the pages of the Merck Manual referenced above, and if available and secured, discuss whether MRIs from 1993 or 1994 confirm an early onset based on the extent and severity of lesions at that time.

The examiner should also state whether it is at least as likely as not that the Veteran's multiple sclerosis is otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the clinician for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the RO should consider all of the evidence of record and readjudicate the issue on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


